[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              MAR 3, 2009
                               No. 08-14038                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                     D. C. Docket No. 07-20166-CV-PAS

JEFFREY JOSEPH CASEY,


                                                             Plaintiff-Appellant,

                                    versus

CITY OF HIALEAH, FL,

                                                            Defendant-Appellee.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                               (March 3, 2009)

Before BARKETT, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Jeffery Joseph Casey appeals the district court’s grant of summary judgment
on behalf of the City of Hilaleah, Florida on his claim, pursuant to 42 U.S.C. §

1983, alleging that the City of Hialeah had a policy which authorized the use of

excessive force during the execution of a search warrant. “We review the district

court’s grant of summary judgment de novo” and “review the district court’s

findings of fact for clear error.” Levinson v. Reliance Standard Life Ins. Co., 245

F.3d 1321, 1325 (11th Cir. 2001). “We review for abuse of discretion the district

court’s admission of evidence.” United States v. Deverso, 518 F.3d 1250, 1254

(11th Cir. 2008).

         Summary judgment is appropriate when “‘the pleadings . . . show that there

is no genuine issue as to any material fact and that the moving party is entitled to a

judgment as a matter of law.’” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247

(1986) (quoting F ED. R. C IV. P. 56 (c)). When reviewing a motion for summary

judgment, we view the record and all factual inferences in the light most favorable

to the nonmoving party. Allen v. Tyson Foods, Inc., 121 F.3d 642, 646 (11th Cir.

1997).

         Upon review of the record and the parties’ briefs, we discern no reversible

error. Here, Casey has not presented any evidence whatsoever that the City of

Hialeah had any policy in place which authorized excessive force. Accordingly,

we affirm.

         AFFIRMED.

                                            2